GRAVES, Judge
(dissenting).
Venue must be established by proof, and circumstantial evidence can be used therefor; it need not be proved beyond a reasonable doubt; it is sufficient if from the evidence the jury may reasonably conclude that the offense was committed in the county alleged. See 41 Tex. Jur. p. 105, sec. 66; also Himmelfarb v. State, 76 Tex. Cr. R. 173, 174 S. W. 586, and cases cited.
Proof that the accused is found in possession of stolen propperty in a county is sufficient upon which to base a finding that he brought the same into the county. See Lyons v. State, 34 S. W. 947.
In the instant case, appellant took the witness stand and merely testified in support of his plea for a suspended sentence. Nowhere therein was any suggestion made that this offense took place in the Republic of Mexico, or in Texas, by him. It appears from the facts here presented that the person who lost the money picked appellant up in his car in Villa Acuna in the red-light district, and testified:
“From the red-light district we came to Del Rio. We did not go to any other place in Villa Acuna. We came directly from the red-light district, where I picked the defendant up and this other boy to the International Bridge, and I just paid the bridge fare and came on. I did not see this defendant pick up my *275pocket-book, but I do not know where it came out by itself. * * * I do not know whether it came out of my pocket in Del Rio or Villa Acuha. The first time I missed it was at the bus station at Dona Dupe’s (in Texas).”
This point was in Val Verde, Texas, where he discovered the loss of his money. He and appellant, who was sitting by his side, had driven to two or three places in Del Rio prior to his having discovered the loss of his money. Unquestionably appellant had the billfold and left the same with Dona Dupe, and it seems but natural to say that he did not know at the time of the discovery of the loss, that appellant had the same. The loser went back over his route, thinking probably that he had lost or misplaced the billfold, either in Texas or Mexico. He found it in Texas, virtually in appellant’s undenied possession.
I think this testimony relative to venue sufficient to show the offense to have taken place in Texas. Therefore, I dissent from the opinion of my brethren.